Citation Nr: 1630146	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  12-04 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent prior to August 16, 2013, and greater than 50 percent from August 16, 2013, for left knee residuals of meniscectomy and athrotomy including degenerative joint disease (left knee disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1973 to May 1974, and he received decorations including the National Defense Service Medal and the Air Force Medal 900-3.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a March 2014 rating decision, the RO increased the evaluation for the left knee disability to 50 percent from August 16, 2013.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for higher evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, the Veteran has been unemployed during the appeal period, he is in receipt of disability benefits from the Social Security Administration (SSA) due in part to a left knee disability, and he has reported that he stopped working at his last job due to his left knee disability.  See December 2009 VA examination (reporting that he stopped working due to his left knee); SSA Disability Determination and Transmittal (granting SSA benefits due in part to the left knee); April 2010 Physical Therapy Initial Evaluation (noting that Veteran is currently unemployed and his last employment ended in June 2009).  Thus, TDIU has been reasonably raised by the record and is before the Board at this time.  

All records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 16, 2013, the left knee disability was manifested by pain on motion, weakness, to include muscle weakness, flare-ups of pain, range of motion that is limited at worst from 40 to 92 degrees, and arthritis shown by x-ray findings; but ankylosis, semilunar cartilage dislocated or removed, and recurrent subluxation or lateral instability are not shown.  

2.  From August 16, 2013, the left knee disability is manifested by pain on motion, weakness, to include muscle weakness, flare-ups of pain, range of motion that is limited at worst from 45 to 95 degrees, and arthritis shown by x-ray findings; but ankylosis, semilunar cartilage dislocated or removed, and recurrent subluxation or lateral instability are not shown.  


CONCLUSIONS OF LAW

1.  Prior to August 16, 2013, the criteria for a disability rating of 50 percent, but no higher, for the left knee disability are more nearly approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2015).

2.  From August 16, 2013, the criteria for a disability rating greater than 50 percent for the left knee disability are not met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.326 (2015).  The Veteran received pre-adjudication VCAA notice by letter in December 2009.  Therein, the Veteran was notified as to the evidence necessary to support the claims for increased compensation, the allocation of responsibility between the Veteran and VA, and the manner with which VA determines disability ratings and effective dates.  Accordingly, VA has satisfied its duty to notify.  VA has fulfilled its duty to assist by obtaining identified and available evidence needed to substantiate the claims, to include service treatment records, post-service treatment records, records pertaining to the Veteran's claim for disability benefits from the SSA, and lay statements.  

Also, the Veteran was afforded VA examinations in December 2009 and August 2013.  The examiners each conducted an examination and together provide sufficient information regarding the Veteran's left knee manifestations such that the Board can render an informed determination.  There is no indication in the record that the Veteran's symptoms have worsened since the August 2013 VA examination.  The Board finds that the aforementioned examinations in conjunction with the other evidence of record are adequate for purposes of rating the left knee disability on appeal.  

Increased Ratings

The Veteran contends that the current ratings for his left knee disability do not accurately depict the severity of his disability.    

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Left Knee

The Veteran's left knee disability is currently evaluated at 10 percent disabling prior to August 16, 2013, and at 50 percent disabling from August 16, 2013 under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5261.  Application of this diagnostic code is proper, as DC 5010-5261 contemplates the Veteran's diagnosis of arthritis and left knee symptoms of DJD such as limited motion.  

Under DC 5010, traumatic arthritis is to be rated under DC 5003, for degenerative arthritis.  DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, as discussed above.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003. 
Note (1) provides that the 20 pct and 10 pct ratings based on X- ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under DC s 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, DC 5003. 

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003. 

In this case, the Veteran has reported left knee pain, including pain on motion, that has become progressive worse during the entire appeal period.  The Veteran also reports flare-ups of pain of his left knee that results in limitation of his activities such as walking, sitting, and standing.  See e.g., December 2009 and August 2013 VA examinations.  The Veteran is competent to report his symptoms, and the Board finds that these reports are credible.  Additionally, left knee arthritis is established by x-ray studies throughout the appeal period.  See e.g., December 2009 and August 2013 VA examinations.  The evaluation of the Veteran's left knee arthritis therefore depends on the extent of functional impairment of the left knee's motion.  

DC 5260 assigns evaluations based on limitation of flexion.  Limitation to 60 degrees merits a noncompensable, or 0 percent, evaluation.  A 10 percent evaluation is assigned for limitation to 45 degrees.  Limitation to 30 degrees flexion warrants a 20 percent evaluation, and a 30 percent evaluation is assigned for limitation to 15 degrees of flexion.  38 C.F.R. § 4.71a, DC 5260. 

DC 5261 assigns evaluations based on limitation of extension.  A noncompensable evaluation is assigned for limitation to 5 degrees.  A 10 percent evaluation is for assignment when extension is limited to 10 degrees.  Limitation to 15 degrees merits a 20 percent evaluation, and 20 degrees merits a 30 percent evaluation.  Limitation to 30 degrees is evaluated as 40 percent disabling, and limitation to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, DC 5261. 

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, pain on movement, restricted or excess movement of the joint, stiffness, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (the Deluca factors).   

Separate ratings may be assigned for knee disability under DCs 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  The symptomatology supporting the evaluations does not overlap; limitation of motion and stability are distinct from each other.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  Further, VAOPGCPREC 9-04 provides that where a claimant has both limitation of flexion and limitation of extension of the same leg separate ratings under diagnostic codes 5260 and 5261 are warranted to adequately compensate for functional loss associated with injury to the leg.  Thus, evaluations under DC 5257 and either or both DC 5260 and DC 5261 are permissible, as each of the three codes measures different criteria.  By contrast, an evaluation under DC 5003 may not be combined with one under DC 5260 or DC 5261; DC 5003 does not specify the plane of limited motion considered, and so evaluation under either of the other limitation of motion DCs forecloses the possibility of multiple evaluations.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98; 38 C.F.R. § 4.14.  

The Board acknowledges that the Veteran served as medical services specialist in service, which is the equivalent to a civilian nurse's aide.  See DD-214.  However, there is no indication that the Veteran has medical expertise or training in the field of orthopedics or cardiovascular medicine.  

The Board acknowledges that the Veteran has reported that he has instability in his left knee, in that his left knee has given way and has buckled when ambulating, to include buckling a couple times a day.  See December 2009 VA examination (reporting that he uses an ace wrap for support; denying use of cane or knee brace); June 2013 RO hearing transcript at p. 2 (reporting that he uses a brace now for stabilization of the knee); August 2013 VA examination (reporting that he uses a brace and walks with a cane, reporting that his left knee is unstable and gives way).  The Veteran is certainly competent to describe the sensation of giving way and feeling that his knees are unstable and buckling.  However, because the Veteran does not have medical expertise or training in orthopedics, the Board finds that objective testing outweighs the Veteran's reports of subjective instability, because he is not competent to attribute his subjective instability and knee buckling to a cause, such as internal, unobservable derangement of the knee.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  Here, the competent objective evidence shows no knee joint instability on any joint plane during the entire appeal period.  See December 2009 VA examination (examiner stated that the left knee had no demonstrable instability on physical examination); See March 2010 Regional Orthopedic Professional Association (noting stable knee on varus/ valgus stress); April 2010 Regional Orthopedic Professional Association (noting left knee is ligamentously stable). August 2013 VA examination (showing left knee is stable on all joint planes).  Because the competent evidence shows no instability of the left knee, a separate evaluation based on instability under DC 5257 is not warranted during the entire appeal period.  

The Board acknowledges that the Veteran reported that he had a blood clot in the left leg and surgery for this clot in April 2013 that he believes was secondary to his left knee disability.  See June 2013 RO hearing transcript at p. 2, 6 (reporting that he got a blood clot in April 2013 behind his left leg and he has had persistent swelling of the left foot since the blood clot and that he has had surgery for this blood clot, and contending that this is related to his left knee disability; noting that the last blood clot he had was in 1984 after his left knee surgery).  Because there is no indication that the Veteran has medical expertise or training in orthopedics or cardiovascular medicine, he is not competent to medically attribute his blood clot in the left lower extremity to the his left knee disability.  The Veteran also reported that that his medical providers told him that his blood clot was related to his left knee disability.  Id.  The Veteran is certainly competent to report a contemporaneous medical determination, however, this report as to a contemporaneous medical determination regarding the etiology of the April 2013 blood clot is inconsistent with the medical evidence of record.  

Here, the medical evidence does show the medical opinion that the Veteran's blood clot in 1984 was indeed a left knee surgery complication and therefore related to the left knee disability.  See June 1987 letter from Dr. A. V. D. (noting that Veteran has complication after his left knee surgery in 1984); April 2013 Thrombectomy DVT (noting the Veteran's remote history of previous left knee surgery with postoperative DVT [in 1984]).  However, there is no indication in the medical records regarding the blood clot in April 2013 that the April 2013 blood clot was related to the left knee disability in any way.  See April 2013 Thrombectomy DVT (noting that though the Veteran has a remote history of postoperative DVT in 1984, the current ultrasound demonstrates occlusive DVT; finding that the ultrasound study and procedure suggests that the thrombus is age indeterminate and possibly chronic; impression of what appears to be chronic occlusive disease changes of vein segments; there is no indication in the record that the thrombus found in April 2013 is related to the Veteran's left knee disability as opposed to the impression of chronic disease of the veins).  

Based on this evidence, the Board concludes that the medical provider told the Veteran that his 1984 blood clot was related to his left knee surgery.  However, given that the medical provider in April 2013 noted the Veteran's history of postoperative DVT, but then found that the April 2013 blood clot was age indeterminate and related to chronic occlusive disease changes, the Veteran's report that his medical provider told him that the April 2013 blood clot was related to his left knee disability or a remote left knee surgery is inconsistent with the medical evidence of record.  Therefore, the Board finds that the Veteran's report of a contemporaneous medical determination that his left lower extremity blood clot in April 2013 is related to his left knee disability is not credible and has no probative value.  The Board also notes that August 2013 VA examination reported the symptoms associated with the Veteran's left knee disability, and the VA examiner did not medical attribute an occlusive disease of the veins to the Veteran's left knee disability.  

Because there is no competent and probative evidence indicating that the Veteran's left lower extremity blood clot in April 2013 may be medically attributed to the Veteran's service-connected left knee disability, the Board will not consider this April 2013 blood clot or any symptoms thereof in rendering an evaluation for the left knee disability on appeal.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The Board also notes that the RO has denied entitlement to service connection for the left lower extremity blood clot in the March 2014 rating decision, and to this date the Veteran has not appealed this determination.  

The Board acknowledges that the Veteran has reported that prior to the period on appeal, his left knee became dislocated and he had to undergo surgery in the in1980s.  See June 2013 RO hearing transcript at p. 4.  However, during the appeal period, the medical evidence does not show subluxation of the left knee, and the Veteran himself does not report episodes of dislocation in the left knee during the appeal period.  See December 2009 VA examination (noting crepitation and pain, but noting no subluxation of the knee); June 2013 RO hearing transcript at p. 4 (Veteran testified that his knee came out of the joint in 1987); August 2013 VA examination (noting no history of recurrent patellar subluxation or dislocation).  Because there is no lay report or medical evidence of knee dislocation during the appeal period, the Board concludes that recurrent subluxation is not shown during the current appeal period.  Accordingly, a separate evaluation based on recurrent subluxation under DC 5257 is not warranted for the left knee during the entire appeal period.  

The Board also acknowledges that the Veteran has frequent episodes of "locking" and pain during the appeal period, and there is occasional effusion in the knee shown by the medical evidence.  See December 2009 VA examination (Veteran reported pain and locking about twice a week); March 2010 Magee Rehabilitation Initial Evaluation (finding effusion in the left knee); April 2010 Regional Orthopedic Professional Association noting mild effusion in the left knee).  However, there is no evidence to show a semilunar cartilage condition of the left knee during the appeal period, to include dislocated semilunar cartilage, and removal of the semilunar cartilage is not shown.  Therefore, DCs 5258 and 5259 are not for application.  

Further, while evaluations under DC 5262 may be based in part upon knee disability, the underlying impairment must be related to damage to the bones of the lower leg.  No tibia or fibula impairment of the left lower extremity is shown by the evidence, so DC 5262 is not for application.  38 C.F.R. § 4.71a.  Further, there is no lay or medical evidence of ankylosis of the left knee during the entire appeal period; therefore, DC 5256 (pertaining to ankylosis of the knee) does not apply.  

The Board has also considered the potential applicability of scar ratings pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804.  The evidence shows that the Veteran's left knee disability is manifested by four individual vertical scars; there is one 9 inch scar, one 5 inch scar, one 2.5 inch scar, and one 2 inch scar, all secondary to the Veteran's left knee surgeries.  See December 2009 VA examination.  However, none of these scars are painful or shown to be unstable.  Id.  There is also no evidence of deep and nonlinear scar, to include nonlinear scars that are at least six square inches (39cm).  Id.  In addition, the Veteran has not asserted that the scarring is symptomatic.  Accordingly, the ratings pertaining to compensable ratings for scarring are not applicable in this case.  

The evaluations for the knee under the applicable diagnostic codes are discussed below.  The Board has considered the applicability of other diagnostic codes in the schedule and concludes that no other codes apply.  

Prior to August 16, 2013, the evidence shows that the Veteran's left knee disability was manifested by pain on motion, weakness, to include muscle weakness, flare-ups of pain, and range of motion that is limited at worst from 40 degrees on extension to 92 degrees on flexion, when considering pain on motion.  See April 2010 Physical Therapy Initial Evaluation (finding range of motion of the left knee of at worse 40 degrees on extension and 92 degrees on flexion after active and passive range of motion testing); see also December 2009 VA examination (showing range of motion of 0 to 95 degrees, but noting that the Veteran has constant pain and the range of motion results here show the point of increased pain; noting that there no increased impairment due to repetitive use three times or due to fatigue, weakness, or lack of endurance); March 2010 Regional Orthopedic Professional Association (finding range of motion is approximately 1 degree short of full extension to approximately 125 to 130 degrees on flexion); March 2010 Passive Range of Motion Chart by Dr. D. E. (showing left knee range of motion from 20 degrees on extension to 100 degrees on flexion; noting muscle weakness of 4/5 on the left); April 2010 Regional Orthopedic Professional Association (finding range of motion is approximately 1 degree short of full extension to 125 degrees on flexion).  

There was no additional limitation due to the Deluca factors, including due to weakness and fatigability, even on repetitive use.  See December 2009 VA examination (noting that there is no increased impairment due to repetitive use three times or due to fatigue, weakness, or lack of endurance).  The objectively measured functional impairment of the knee's motion on flexion, to include the impact of the DeLuca factors, does not nearly approximate flexion limited to 45 degrees, which is the level required for a compensable evaluation under DC 5260.  Accordingly, no separate compensable rating or increased rating may be assigned prior to August 16, 2013 under DC 5260.  

On the other hand, given that the objective evidence shows extension at worse limited to 40 degrees, including when considering pain on motion, the Board finds that the criteria for a 50 percent rating under DC 5261, namely extension limited to 45 degrees, are more nearly approximated prior to August 16, 2013.  38 C.F.R. § 4.7.  A 50 percent rating is the maximum evaluation provided under DC 5261.  Thus, prior to August 16, 2013, an increased disability rating of 50 percent, but no higher, for the left knee disability is warranted under DC 5261.

From August 16, 2013, the evidence shows that the Veteran's left knee disability was manifested by pain on motion, weakness, to include muscle weakness, flare-ups of pain, and range of motion that is limited at worst from 45 degrees or greater on extension to 95 degrees on flexion, when considering pain on motion and after repetitive use testing.  See August 16, 2013 VA examination.  There was no further limitation due to the other Deluca factors, including due to weakness and fatigability.  See id.  The objectively measured functional impairment of the knee's motion on flexion, to include the impact of the DeLuca factors, does not nearly approximate flexion limited to 45 degrees, which is the level required for a compensable evaluation under DC 5260.  Accordingly, no separate compensable rating or increased rating may be assigned from August 16, 2013 under DC 5260.  

On the other hand, given that the objective evidence shows extension at worse limited to 45 degrees or greater, including when considering pain on motion and repetitive use testing, the Board finds that the criteria for a 50 percent rating under DC 5261, namely extension limited to 45 degrees, are met from August 16, 2013.  A 50 percent rating is the maximum evaluation provided under DC 5261.  Thus, from August 16, 2013, the currently assigned 50 percent rating is confirmed, and an increased rating for the left knee disability under DC 5261 from August 16, 2013 is denied. 

At no point during the appeal period have the criteria for a rating greater than 50 percent been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating greater than 50 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   

The Board acknowledges that there is evidence of record indicating that the Veteran's daughter assists the Veteran with his household chores, to include indoor and outdoor housework, cooking his meals, and driving him to the grocery store.  See e.g., March 2010 SSA Third Party Adult Function Report; March 2010 SSA Adult Function Report.  However, because there is no indication that the Veteran requires regular aid and attendance from his daughter due to his service-connected left knee disability alone, and the record shows that the Veteran requires help from his daughter due to a combination of his service-connected and nonservice-connected psychiatric and physical disabilities, the matter of entitlement of SMC for regular aid and attendance of another person is not reasonably raised by the evidence.  See generally Akles v. Derwinski, 1 Vet. App. 118 (1991); see e.g., March 2010 SSA Third Party Adult Function Report (Veteran's daughter reported that the Veteran's depression and anxiety, in addition to pain, functionally impair him from taking care of himself; Veteran's daughter reported that she must remind the Veteran to complete grooming and hygiene tasks); March 2010 SSA Adult Function Report, addendum to Question 20a (Veteran reports that his knee pain impairs his physical functioning, and that his memory for completing tasks, concentration, and getting along with others is related to nonservice-connected disabilities); medical records associated with the Veteran's SSA claims file (showing that the Veteran's nonservice-connected diabetes and nonservice-connected cervical spine disability significantly contribute to his functional impairment).  

Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected left knee disability, which is manifested by pain, pain on motion, weakness, arthritis, and limitation of motion.  Further, the rating criteria for musculoskeletal disabilities include consideration of the Deluca factors.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected disability or to a disability that has been determined to be nonservice-connected.  The Veteran is currently evaluated for the left knee disability only.  Further, the Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for his left knee disability do not adequately describe or reflect his symptomatology.



ORDER

Prior to August 16, 2013, the criteria for a disability rating of 50 percent, but no higher, for the left knee disability is granted, subject to the law and regulations governing the payment of monetary benefits.  

From August 16, 2013, the criteria for a disability rating greater than 50 percent for the left knee disability is denied. 


REMAND

Because there was an inferred claim for entitlement to a TDIU, the Veteran should be provided with appropriate notice, and be scheduled for a VA general medical examination regarding TDIU.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Board notes that the Veteran was last afforded a VA examination pertaining to the severity of his service-connected left knee disability in August 2013, in which the examiner stated that the Veteran's left knee disability does not affect his ability to work.  However, given the other evidence of record showing that the Veteran's left knee disability impacts function, it appears that this finding was based on the fact that the Veteran was unemployed at that time.  

Accordingly, the case is REMANDED for the following action:

1. Please provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. After completing the above development, please schedule the Veteran for a VA general examination regarding TDIU.  Forward the claims file to the examiner for review of the case.  
  
The examiner is asked to please interview the Veteran as to his education, training, and work history.  Assess the impact of the Veteran's service-connected disability alone on his ability to perform physical and mental tasks in a work-like setting.  

3. Thereafter, adjudicate the matter of TDIU, to include consideration of extrashedular TDIU, and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


